t c no united_states tax_court ici pension fund ici pensions trustee limited trustee petitioner v commissioner of internal revenue respondent docket no filed date during and f a non-u s pension fund received dividends from u s_corporations net of u s income_tax that was withheld thereon relying on sec_1_6012-1 income_tax regs f did not file tax returns for those years taking the position that its tax_liability was fully satisfied by the withholding_of_tax_at_source on date and date f claimed refunds of the amounts withheld for and respectively alleging it was tax exempt r refunded the amount of tax withheld for on or about date and refunded the amount withheld for on or about date later r determined that f was not tax exempt on date r issued notices of deficiency to f determining that f was liable for the refunded amounts f argues primarily that the deficiency notices were not issued within the time period set forth in sec_6501 i r c because it was not required to file a return for either or r argues primarily that the deficiency notices are timely under sec_6501 c i r c because f was required to file a return for both years and did not held the deficiency notices are timely because f failed to file and income_tax returns the provision in sec_1_6012-1 income_tax regs upon which f relies is inapplicable because f's tax_liability for the years was not fully satisfied and f claimed overpayments of tax k peter schmidt for petitioner gary d kallevang for respondent opinion laro judge ici pension fund ici pensions trustee limited trustee moves for summary_judgment asserting that sec_6501 does not allow respondent to assess tax for either year in issue respondent moves for partial summary_judgment asserting primarily that the notices of deficiency are timely under sec_6501 respondent issued the notices of deficiency to ici pension fund ici pensions trustee limited trustee on date after determining deficiencies in the and income_tax of ici pension fund fund we must decide whether the notices of deficiency are timely we hold they are unless otherwise indicated section references are to the internal_revenue_code in effect for the subject years rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar background the fund is a_trust with its principal office in london united kingdom its trustee is ici pension trustee limited ici the fund does not engage in a trade_or_business in the united_states it does not have income effectively connected with a u s trade_or_business it does not have income attributable to a permanent_establishment in the united_states during and the fund received dividends on stock it owned in certain domestic corporations these dividends were subject_to federal_income_tax withholding in the amounts of dollar_figure for and dollar_figure for banker's trust co banker's trust the withholding_agent for the payments withheld the required amounts of tax and remitted the withheld amounts to respondent banker's trust filed with respondent form_1042 annual withholding_tax return for u s source income of foreign persons and form_1042s foreign person's u s source income subject_to_withholding on date for and on date for banker's trust had previously issued the fund copies of the form sec_1042s these forms were not required to and did not list the taxpayer_identification_number of either the fund or ici these forms also were not signed by either of the two form sec_1042 and sec_1042s make no provision for signature by the persons from whom taxes are withheld on date the fund submitted to respondent a form 990-t exempt_organization business income_tax return claiming a refund of dollar_figure in income taxes the fund's claim was based on its assertion that it was a tax-exempt_organization under sec_501 the information listed on the form 990-t included the fund's name address and employer_identification_number and the fund's claim that it was entitled to a dollar_figure refund for erroneous withholding on or about date respondent refunded to the fund the dollar_figure amount that had been withheld for on date the fund submitted to respondent a form 990-t claiming a refund of dollar_figure in income taxes the fund's claim was again based on its assertion that the fund was a tax-exempt_organization under sec_501 the information listed on the form 990-t included the fund's name address and employer_identification_number its claim that it was entitled to a dollar_figure refund and a statement to the effect that this refund claim is not an income_tax return on or about date respondent refunded to the fund the dollar_figure amount that had been withheld for the fund did not file a or federal_income_tax return ’ for those years the fund did not have any u s source income subject_to tax other than the dividends mentioned above discussion the fund concedes that it was not a tax-exempt_entity during the subject years the fund asserts however that respondent may not assess tax for those years first the fund argues the 3-year limitation period set forth in sec_6501 never began to run because it did not file a or federal_income_tax although the fund did file claims for refunds for both years on form 990-t the parties agree that these claims are not returns for purposes of sec_6501 see 123_f3d_1460 fed cir return second the fund argues the open-ended limitation period of sec_6501 for failing to file a return does not apply because the fund states it was not required to file a return for either year seeing that its tax_liability had been withheld in full by banker's trust the fund relies on the first sentence of sec_1_6012-1 income_tax regs to support its second argument and acknowledges that it was required to file a return but for this sentence in the alternative the fund argues respondent is time barred with respect to because the notice_of_deficiency for that year was issued more than years after banker's trust filed its form_1042 the fund asserts with respect to this alternative argument that the form_1042 started the 3-year period for assessing tax owed by it for we disagree with the fund's assertion that respondent is barred from assessing an income_tax deficiency for its or taxable_year the parties have requested summary adjudication of this issue and the record allows us to honor their request we may decide this issue as a matter of law because the record shows the absence of a dispute as toa material fact related to the issue see rule b see also 477_us_242 a plain meaning interpretation of the applicable provisions of the code and regulations controls our decision see 503_us_249 tva v hill 437_us_153 310_us_534 as provided in the code sec_6501 limitations on assessment and collection a general_rule ---except as otherwise provided in this section the amount of any_tax imposed by this title shall be assessed within years after the return was filed whether or not such return was filed on or after the date prescribed c exceptions -- no return --in the case of failure_to_file a return the tax may be assessed or a proceeding in court for the collection of such tax may be begun without assessment at any time as stated in the regulations sec_1_6012-1 individuals required to make returns of income -- bo return of nonresident_alien individual-- exceptions --- 1i return not required when tax is fully paid at source a nonresident_alien_individual who at no time during the taxable_year is engaged in a trade_or_business in the united_states is not required to make a return for the taxable_year if his tax_liability for the taxable_year is fully satisfied by the withholding_of_tax_at_source under chapter_3 of the code this subdivision does not apply to a nonresident_alien_individual making a claim under sec_301_6402-3 of this chapter procedure and administration regulations for the refund of an overpayment_of_tax for the taxable_year the statutory text reveals that congress has generally given the commissioner years after the filing of a return to assess tax for the taxable_year covered therein see sec_6501 the statutory text also reveals that congress has extended this 3-year period indefinitely in cases where a taxpayer fails to file a return see sec_6501 because the fund did not file tax returns for the subject years our decision turns on whether the fund was required to file returns for those years we do not read the regulations on which the fund relies to except the fund from a requirement that it file returns for the subject years although the secretary pursuant to the authority delegated to him in sec_6012 has promulgated rules in those regulations under which certain nonresident taxpayers are excepted from filing a return in a certain situation see sec_1_6012-1 income_tax regs these rules do not apply to the facts at hand first the fund's tax_liability is not fully satisfied by amounts that have been withheld although the fund states correctly that the fund did satisfy this requirement at one time the fund ceased to meet this requirement when it requested and received a refund of the withheld tax the fact that the fund claimed a refund of these withheld amounts also removed it from the regulatory exception sec_1 b income_tax regs states specifically that that exception is not applicable where as is the case here the taxpayer claims a refund of an overpaid tax nor do we agree with the fund's alternative argument as to namely that banker's trust's form_1042 triggered the running of the fund's 3-year assessment_period the fund is the taxpayer to which sec_6501 refers and more importantly banker's trust's form_1042 is not the fund's return see 35_bta_1092 24_bta_291 19_bta_16 banker's trust's form_1042 is not even a return within the meaning of sec_6501 a document is a return for purposes of sec_6501 only when it purports to be a return evinces an honest and reasonable attempt to satisfy the requirements of the tax law contains sufficient information to calculate the taxpayer's tax_liability and is executed by the taxpayer under penalties of perjury see 82_tc_766 affd per curiam 793_f2d_139 6th cir in addition to the fact that banker's trust's form_1042 fails to set forth enough information to allow respondent to determine the fund's tax_liability for eg it does not list either the fund's or ici's taxpayer_identification_number and it does not necessarily limit the fund's u s -source income to the dividends reported therein banker's trust's form_1042 was not signed by ici or the fund under penalties of perjury we hold that respondent issued the deficiency notices to ici pension fund ici pensions trustee limited trustee within the limitation period set forth in sec_6501 in so holding we have considered all arguments made for a contrary holding and to the extent not discussed above find them to be irrelevant or without merit to reflect the foregoing an order will be issued granting respondent's motion for partial summary_judgment and denying petitioner's motion for summary_judgment
